Case 1:19-cv-08660-GBD Document 36 Filed 06/01/20 Page 1 of 1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH PARENTEAU,
Plaintiff,

-against-

oe
he ea

19 Civ. 8660 (GBD)

 

BEAU MAISON CORP., a New York corporation
d/b/a EL CANTINERO; GOULD 86
UNIVERSITY PLACE LLC, a New York limited
liability company,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 28, 2020
New York, New York

SO ORDERED.

Gearap E Donel.

GepR . DANIELS
ed States District Judge

 
